Citation Nr: 0434063	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-23 109	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability 
to include as secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability to include as secondary to a service-connected 
left knee disability.

3.  Entitlement to a rating higher than 60 percent for 
residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 RO decision which denied service 
connection for a back disability and a right knee disability 
on both a direct basis and as secondary to a service-
connected left knee disability, and from a June 2003 RO 
decision which reduced the veteran's rating for service-
connected residuals of prostate cancer from 100 percent to 40 
percent, effective September 2003.  In a subsequent rating 
action, the RO increased the 40 percent rating to 60 percent, 
effective September 2003.  Service connection is also in 
effect for erectile dysfunction associated with the service 
connected disability and the veteran has been awarded special 
monthly compensation on account of loss of use of a creative 
organ.  


FINDINGS OF FACT

1.  A back disability began many years after active service, 
was not caused by any incident of service, and was not caused 
or permanently worsened by a service-connected left knee 
disability.

2.  A right knee disability began many years after active 
service, was not caused by any incident of service, and was 
not caused or permanently worsened by a service-connected 
left knee disability.

3.  There has been no recurrence of the veteran's prostate 
cancer since radiation therapy ended a few years ago.  
Current prostate cancer residuals are manifested by urinary 
frequency which require the use of absorbent materials which 
must be changed approximately 14 times over a 24-hour period.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected left knee disability.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  A right knee disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected left knee disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).

3.  The criteria for a rating higher than 60 percent for 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Codes 7527, 7528 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from November 
1967 to August 1969.  His service medical records are 
negative for any complaints of or treatment for a back 
disability or a right knee disability during service.

Private medical records dated in August 1987 show that the 
veteran was seen with complaints of low back pain for the 
previous two years, lasting two or three days at a time.  He 
was given an X-ray of the lumbar spine.  The impression was 
mild central disc bulging at L4-5 and L5-S1 without definite 
evidence of a herniated nucleus pulposus.
In September 1998, the veteran was seen again with complaints 
of low back pain for the previous two weeks.  He reported 
radiation of pain in the back of both legs and thighs.  
Diagnoses from November 1998 included chronic lumbar 
neuritis/radiculitis, subluxation of the lumbar spine, and 
joint swelling of the knees. 

In January 1999, the veteran was given a VA spine 
examination.  He reported low back pain for the previous 15 
years, and right knee pain for the previous year.  He said he 
believed these problems were related to his service-connected 
left knee, and said that he had been told that he was having 
problems because he was walking unevenly.  He indicated that 
he had been told that he had an L5 disc slippage, and said 
that he had occasional flare-ups of back pain.  He said he 
had pain from swelling in his right knee, and also had pain 
from standing for prolonged periods and from walking up and 
down stairs.  X-rays of the right knee were normal, and 
X-rays of the back showed slight curvature with convexity 
towards the veteran's right and narrowing of the L2-3 and L5-
S1 disc spaces.  Following physical examination, the 
examiner's impressions included normal physical examination 
of the right knee and lumbosacral spine.

VA X-rays of the knees dated in June 2000 found very minimal 
changes of degenerative arthritis demonstrated in the right 
knee joint, with possible minimal joint effusion in the 
separately region.  No other significant abnormality was 
noted.

In September 2001, the veteran filed his claims for service 
connection for a back disability and a right knee disability 
as secondary to a service-connected left knee disability.  He 
also claimed service connection for prostate cancer as a 
result of exposure to Agent Orange in Vietnam.

VA outpatient treatment records dated in 2001 show the 
veteran with complaints of ongoing lower back and right knee 
pain.  He was assessed with multilevel disc degeneration with 
lumbago in July 2001, and degenerative disc disease, chronic 
low back pain, and herniated nucleus pulposus in the lumbar 
area in September 2001.  He also reported urinary frequency 
and was found to have a prostate-specific antigen (PSA) level 
of 5.6 in May 2001.  In September 2001 he underwent radiation 
seed implanting for prostate cancer.

Private medical records from 2001 show the veteran undergoing 
a prostate biopsy in July 2001 with subsequent prostate seed 
implantation in September 2001.  In October 2001 he was 
indicated as having mild lower tract obstructive 
symptomatology and some nocturia, but mild symptoms overall 
with no dysuria, hematuria, flank pain, fever, or chills.

In October 2001, the veteran was given a VA genitourinary 
examination.  It was noted that he had been diagnosed with 
prostate cancer in May 2001.  He had undergone seed 
implantation in September 2001, and his most recent PSA test 
from the previous week was 6.4.  He was currently waiting to 
see how responsive he was to seed implantation.  His side 
effects included burning upon urination, urgency, and some 
stress incontinence.  He further stated that he had painful 
erections and ejaculation, and as a result had refrained from 
sexual activity secondary to discomfort.  The examiner's 
impression was prostate cancer.  It was noted that the 
veteran was under no form of therapy other than seed 
implantation at the current time.

In January 2002, the RO granted service connection for 
prostate cancer due to Agent Orange exposure.  A 100 percent 
rating was assigned effective July 6, 2001, based on active 
malignancy or antineoplastic therapy.

In January 2002, the veteran was given a VA joints 
examination.  He reported problems with his right knee for 
the previous five years, with pain and swelling currently 
present on a daily basis.  He said the knee gave way and 
caused him problems in climbing.  He stated that he had 
experienced low back pain since 1968, and currently had low 
back pain on a daily basis.  He said he avoided bending over, 
and his back became stiff when he traveled long distances.  
X-rays of the right knee revealed trace narrowing of the 
articular cartilage in the medial compartment with small 
osteophytes laterally and medially.  X-rays of the lumbar 
spine revealed marked narrowing of the L5-S1 disc with small 
osteophytes, and slight narrowing of the L3-4 disc with small 
osteophytes.  Following physical examination, the examiner's 
impressions included mild osteoarthritis of the right knee 
and degenerative disc disease at L3-4 and L5-S1.  The 
examiner commented that the veteran's gait disturbance was 
mild.  He opined that it was not severe enough to cause the 
degenerative disc disease in the lumbar spine, which was more 
likely than not the result of the normal aging process.  He 
also opined that the mild osteoarthritis present in the right 
knee was not the result of osteoarthritis in the left knee.  
It was noted that during the stance phase of walking, an 
individual did not place more than body weight on a knee, 
regardless of whether the contralateral knee was normal or 
painful.  With a painful knee, the stance phase in the 
painful knee was shorter than normal and was prolonged in the 
painless knee.  The examiner was unaware of any studies 
showing an increase in degenerative changes in a knee 
secondary to prolongation of the stance phase due to pain in 
the contralateral knee.  The amount of additional stress 
placed on a knee in moving from a sitting position or going 
up or down stairs was indicated as being well within the 
normal range and not likely to cause degenerative disease.

Private medical records dated in 2002 show the veteran being 
followed after his prostate seed implantation.  In March 2002 
it was indicated that his irritative voiding symptoms had 
almost totally abated.  He had occasional frequency but 
usually voided with a good stream and had no dysuria, 
hematuria, flank pain, fever, or chills.  He reported some 
erectile dysfunction.  His PSA at this time was 1.32.  In 
June 2002 he had no voiding complaints, but had occasional 
difficulty achieving an erection.  His PSA at this time was 
0.96.  In December 2002 he had some hesitancy with post void 
dribbling but there was no dysuria, hematuria, flank pain, 
fever, or chills.  He had good urinary control but sometimes 
had urinary urgency.  His PSA at this time was 0.69.

In December 2002, the veteran was given a VA genitourinary 
examination.  It was noted that he was followed by a private 
urologist, and had a seed implant in September 2001.  He said 
that his PSA levels had been below 2 since his surgery.  At 
the time of implantation they were 6.4.  He did not undergo 
chemotherapy, only local radiation therapy.  He reported 
stress incontinence, but did not wear a pad.  He said that he 
voided 10 to 15 times during the day and 4 or 5 times at 
night in order to prevent urine spillage.  He further 
reported that he had erectile dysfunction and had to take 
Viagra in order to have an erection sufficient for 
penetration.  The examiner's impression was status post seed 
implantation for prostate cancer under continued 
surveillance.

In January 2003, the RO proposed to reduce the veteran's 
rating for prostate cancer residuals from 100 percent to 40 
percent based on the December 2002 VA examination.  In June 
2003, such reduction was accomplished by RO decision.  The 
effective date for the new 40 percent rating was September 1, 
2003.

In July 2003, the veteran was given a VA genitourinary 
examination.  It was indicated that he wore absorbent 
materials which he had to change from 8 to 10 times during 
the day and 6 to 7 times during the night, for a total of 
approximately 14 times every 24 hours, secondary to urinary 
incontinence.  The veteran stated that he had not experienced 
any erections since surgery and was unresponsive to Viagra.  
He reported that he had not used any other means of control 
for erectile dysfunction.

In a private medical letter dated in July 2003, Dr. Al 
Johnson stated that he performed prostate seed implantation 
on the veteran in September 2001.  He reported that the 
veteran had side effects from his cancer and subsequent 
treatment that rendered him disabled.  The veteran was 
currently experiencing difficulties controlling his bladder 
and was required to wear absorbent materials as a result.  
Additionally, he was unable to achieve an erection and had 
severe sexual dysfunction.  The veteran stated that as a 
result of his cancer, treatment, and side effects, he was 
suffering from depression.  

In August 2003, the RO granted an increased rating, from 40 
percent to 60 percent, for the veteran's residuals of 
prostate cancer.  The 60 percent rating was made effective 
from September 1, 2003, the effective date of the previous 40 
percent rating. 

Private medical records dated in 2003 show the veteran 
voiding with a good stream in January 2003.  There was no 
dysuria, hematuria, flank pain, fever, or chills.  In April 
2003 he reported increased difficulty with urinary leakage.  
This was indicated as likely being urge incontinence.  

In March 2004, the veteran testified at a hearing at the RO.  
He stated that his prostate cancer was in remission, and that 
nothing had changed regarding his voiding patterns.  He said 
that he had heavy leakage and was unable to have sexual 
intercourse.  He indicated that he was being treated 
privately for his prostate cancer residuals.  Regarding his 
back, he testified that he had not been told by a doctor that 
his left knee had caused his back condition.  He said there 
was a lot of wear and tear on his back, and he occasionally 
had radiating pain and had been given an epidural.  Regarding 
his right knee, he said the knee was painful and caused him 
difficulty in walking and sleeping.  He indicated that he had 
not been told by a doctor that his left knee had caused his 
right knee condition, but he believed that it had because of 
the way it had affected his gait.  He said that he was using 
a TENS unit for his back and braces for both of his knees.  
He indicated that he did not have an injury to his back or 
right knee during service.  

VA outpatient treatment records dated from 2001 to 2004 show 
the veteran with chronic complaints of low back and bilateral 
knee pain.  This pain was usually between a 6 and 8 on a 
scale of 1 to 10 for his back pain, and slightly less for his 
knee pain.  He indicated occasional radiation of his pain.  
Impressions during this time period were predominantly 
degenerative joint disease of the lumbosacral spine and both 
knees, with chronic pain in both areas which was stable.  

II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in October 2001 and August 2003, the July 2003 and 
August 2003 statements of the case, and the August 2003, 
November 2003, and August 2004 supplemental statements of the 
case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
VA examinations have been provided which address the claims 
on appeal.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  The appellant was advised to provide VA with 
information concerning any evidence he wanted VA to obtain or 
to submit the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

A.  Service connection for a back disability as secondary to 
a service-connected left knee disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

There is no evidence of a back disability during the 
veteran's 1967-1969 active duty, and no evidence of a back 
disability is shown in the medical evidence of record until 
almost 20 years after service.  The medical evidence does not 
link a current back disability with service.  Thus there is 
no basis for finding direct service connection for a back 
disability.

Regarding secondary service connection for a back disability, 
there is no competent medical evidence of record which shows 
that the veteran's service-connected left knee disability 
caused his back disability.  Regarding secondary service 
connection by way of aggravation under the Allen theory, 
general statements that one physical condition can aggravate 
another physical condition are not helpful in establishing 
secondary service connection.  For secondary service 
connection under Allen, there must be some quantifiable 
additional disability of the non-service-connected condition, 
proximately due to or the result of the service-connected 
disorder, so that the additional increment of aggravated non-
service-connected disability can be measured and compensated 
in terms of a percentage rating of the VA's rating schedule.  
None of the medical evidence in the present case demonstrates 
such a secondary service connection relationship between the 
veteran's service-connected left knee disability and his non-
service-connected back disability.

At his 2002 VA joints examination, the examiner opined that 
the gait disturbance caused by the veteran's left knee 
disability was not severe enough to cause the degenerative 
disc disease in the lumbar spine, which was more likely than 
not the result of the normal aging process.  There is no 
other competent medical opinion of record finding a 
relationship between the veteran's service-connected left 
knee disability and his back disability.  At his 2004 
hearing, the veteran indicated that he had not been told by a 
doctor that his left knee had caused his back condition.  
While the veteran has expressed his belief that there is such 
a relationship, as a layman he has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In light of 
the above, the Board finds that the requirements for 
secondary service connection are not met.

The weight of the credible evidence is against direct or 
secondary service connection for a back disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   

B.  Service connection for a right knee disability as 
secondary to a service-connected left knee disability

There is no evidence of a right knee disability during the 
veteran's 1967-1969 active duty, and no evidence of a right 
knee disability is shown in the medical evidence of record 
until almost 30 years after service.  The medical evidence 
does not link a current right knee disability with service.  
Thus there is no basis for finding direct service connection 
for a right knee disability.

Regarding secondary service connection for a right knee 
disability, there is no competent medical evidence of record 
which shows that the veteran's service-connected left knee 
disability caused his right knee disability.  Secondary 
service connection by way of aggravation under Allen is also 
not indicated by the evidence of record, as discussed above.  
None of the medical evidence in the present case demonstrates 
such a secondary service connection relationship between the 
veteran's service-connected left knee disability and his non-
service-connected right knee disability.    

At his 2002 VA joints examination, the examiner opined that 
the mild osteoarthritis present in the right knee was not the 
result of osteoarthritis in the left knee.  There is no other 
competent medical opinion of record finding a relationship 
between the veteran's service-connected left knee disability 
and his right knee disability.  At his 2004 hearing, the 
veteran indicated that he had not been told by a doctor that 
his left knee had caused his right knee condition.  While the 
veteran has expressed his belief that there is such a 
relationship, as a layman he has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu, supra.  In light of the above, the Board finds that 
the requirements for secondary service connection are not 
met.

The weight of the credible evidence is against direct or 
secondary service connection for a right knee disability.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.   

C.  Increased rating for residuals of prostate cancer
  
The veteran also seeks a rating higher than 60 percent for 
his service-connected residuals of prostate cancer.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Malignant neoplasms (cancer) of the genitourinary system are 
rated 100 percent when active.  After surgical, X-ray, 
chemotherapy, or other therapy for the cancer, if there is no 
recurrence, residuals are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. § 
4.115b, Diagnostic Code 7528.  

The veteran completed radiation therapy for prostate cancer a 
few years ago, and there has been no cancer recurrence since 
then.  Thus residuals of prostate cancer are to be rated, and 
in this case voiding dysfunction is the predominant 
impairment from the problem.

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  Where there is continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  For a rating based on urinary frequency, a 40 
percent rating is warranted when there is a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating is warranted when there 
is a daytime voiding interval between 1 and 2 hours, or 
awakening to void 3 to 4 times per night.  A 10 percent 
rating is warranted when there is a daytime voiding interval 
between 2 and 3 hours, or awakening to void 2 times per 
night.  For a rating based on obstructed voiding, a 30 
percent rating is warranted when there is urinary retention 
requiring intermittent or continuous catheterization.  A 10 
percent rating is warranted if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: 1) Post void residuals greater than 150cc; 2) 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec), 3) Recurrent urinary tract infections secondary 
to obstruction, or 
4) Stricture disease requiring periodic dilatation every 2 to 
3 months.  A noncompensable rating is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  38 C.F.R. 
§ 4.115a.

Initially, the Board notes that the veteran disagreed with 
the RO's June 2003 decision to reduce his rating for prostate 
cancer residuals from 100 percent to 40 percent.  Subsequent 
to this reduction, in August 2003, the RO granted an 
increased 60 percent rating for the condition, effective from 
the date of the original reduction.

Reexaminations which disclose improvement in physical or 
mental disabilities which have not become stabilized and 
which are likely to improve may be used to support a 
reduction in the rating for such disabilities.  38 C.F.R. 
§ 3.344(c). 

As the veteran's December 2002 VA examination showed that he 
no longer had active prostate cancer, the Board finds that 
the RO's January 2003 proposed reduction and June 2003 actual 
reduction were proper, especially in light of the fact that 
the veteran's rating was effectively reduced to the highest 
possible rating available for residuals of prostate cancer in 
the absence of active cancer.
Regarding entitlement to a rating higher than 60 percent for 
residuals of prostate cancer, the Board finds that a higher 
rating is not shown to be warranted by the evidence of 
record.  The veteran's most recent VA examination indicates 
that he wears absorbent materials which must be changed 8 to 
10 times during the day and 6 to 7 times during the night, 
for a total of approximately 14 times every 24 hours, 
secondary to urinary incontinence.  Such conditions meet the 
requirements for the veteran's current 60 percent rating 
under 38 C.F.R. § 4.115a.  However, this is the maximum 
rating available for voiding dysfunction under 38 C.F.R. 
§ 4.115a.  A 100 percent rating is not available as it is not 
shown that the veteran currently has active prostate cancer 
under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  
Additionally, a rating higher than 60 percent is not shown to 
be warranted under the criteria for renal dysfunction in 
38 C.F.R. § 4.115a.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Here, it is not shown that the veteran 
has suffered from marked interference with his employment due 
to his prostate cancer residuals or required frequent 
hospitalizations.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (Aug. 16, 1996).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
impairment resulting from the veteran's residuals of prostate 
cancer warrants no higher than a 60 percent rating.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not applicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Accordingly, the claim must be denied.


ORDER

Service connection for a back disability, including as 
secondary to a service-connected left knee disability, is 
denied.

Service connection for a right knee disability, including as 
secondary to a service-connected left knee disability, is 
denied.

Entitlement to a rating higher than 60 percent for residuals 
of prostate cancer is denied.



	                        
____________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



